In a consolidated action, inter alia, to recover damages for wrongful death, the defendant City of New York appeals from a judgment of the Supreme Court, Queens County (Kitzes, J.), dated August 18, 2000, which, upon a jury verdict, and the denial of its motion, among other things, pursuant to CPLR 4404 to set aside the verdict as against the weight of the evidence, is in favor of Bertha Williams and Tennille Williams and against it in the principal sum of $5,260,252, and is in favor of Madeline Guerzon, Christopher Guerzon, Steven Guerzon, Richard Guerzon, and Mark Guerzon and against it in the principal sum of $8,975,625.
Ordered that the judgment is reversed, on the law, with costs, that branch of the motion which was to set aside the jury verdict is granted, and the complaints are dismissed.
On November 13, 1989, New York City police detectives Keith Williams and Richard Guerzon were executing a “takeout” order which required the transportation of a prisoner from Rikers Island Correctional Facility to the Queens County District Attorney Detective Squad (hereinafter detective squad). The detectives placed the prisoner in the detective squad locker room (hereinafter the locker room) where, handcuffed by one hand to a mounted pipe which had been installed for that purpose, he stole a service revolver from an*563other detective’s locker. While in transit back to Rikers Island, the prisoner, handcuffed in the rear of the car, shot and killed both detectives on the Grand Central Parkway.
The decedents’ survivors commenced separate wrongful death actions pursuant to General Municipal Law § 205-e, alleging that the decedents’ deaths resulted from violations of certain governmental requirements. The actions were consolidated by order of the Supreme Court, Queens County, dated August 10, 1992. The plaintiffs’ theory of recovery was that the locker room was improperly used as a prisoner detention area and that the prisoner had gained access to the locker containing the gun because its lock was either open or defective. The jury found the defendant City of New York liable for having violated (1) a Police Administrative Guide requirement that lockers be placed in areas accessible only to members of the service, (2) a Police Patrol Guide requirement that lockers be secured with combination locks, (3) Labor Law § 27-a, requiring a public sector employer to furnish its employees with a safe place of employment, and (4) Administrative Code of the City of NY §§ 27-127 and 27-128, which requires that buildings be maintained in a safe condition and holds the owner responsible for the safe maintenance of the building.
Thereafter, the City moved, inter alia, to set aside the verdict, urging that the proof did not establish a violation of any statutory mandate as required under General Municipal Law § 205-e. The Supreme Court denied the motion. On appeal, the City argues, inter alia, that the jury improperly predicated the City’s liability on Labor Law § 27-a (3) (a) (1). We agree.
General Municipal Law § 205-e “authorizes recovery for negligent failure to comply with the requirements of any of the statutes, ordinances, rules, orders and requirements” of any governmental department (Galapo v City of New York, 95 NY2d 568, 572 [2000] [internal quotation maks omitted]). “A plaintiff seeking to recover under section 205-e must identify a statute or ordinance with which the defendant failed to comply and must, in addition, set forth facts from which it may be inferred that the defendant’s negligence directly or indirectly caused harm to the police officer” (Aversa v New York City Hous. Auth., 233 AD2d 217, 218 [1996]). Absent negligent failure to comply with a statutory or regulatory requirement, the firefighter’s rule, which applies to police officers, prohibits the plaintiffs from recovering damages for negligence in the creation of the condition allegedly giving rise to the injury (see Santangelo v State of New York, 71 NY2d 393 [1988]; Flynn v City of New York, 258 AD2d 129, 134 [1999]).
*564The plaintiffs concede that the New York City Police Department Administrative Guide and the Police Department Patrol Guide cannot serve as predicates for liability under General Municipal Law § 205-e (see Galapo v City of New York, supra; see also Desmond v City of New York, 88 NY2d 455 [1996]), and therefore, the verdict cannot be sustained based upon the City’s alleged failure to comply with those requirements. Nor can the verdict be sustained under Administrative Code §§ 27-127 and 27-128. Section 27-127 requires, generally, that buildings and their parts be maintained in a safe condition, and section 27-128 establishes owner responsibility for the safe maintenance of buildings. The proof at trial did not, as a matter of law (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Nicastro v Park, 113 AD2d 129 [1985]), establish that the locker room was maintained in an unsafe condition within the meaning of those sections of the Administrative Code (see Taylor v Park Towers S. Co., 293 AD2d 668 [2002], lv denied 98 NY2d 612 [2002]; Lane v Fisher Park Lane Co., 276 AD2d 136, 141-142 [2000]; Beck v Woodward Affiliates, 226 AD2d 328, 330 [1996]). The decedents were not injured at the premises by any condition which could be described as arising from a failure to maintain the premises (see Aversa v New York City Hous. Auth., supra). The provisions of the Administrative Code requiring buildings to be maintained in a safe condition simply do not apply.
Labor Law § 27-a (3) (a) (1) provides, in relevant part, that every employer, including a public authority or governmental agency, shall furnish its employees “employment and a place of employment which are free from recognized hazards that are causing or likely to cause death or serious physical harm * * * and which will provide reasonable and adequate protection to the lives, safety or health of its employees” (emphasis added). Labor Law § 27-a (3) (a) (1) was enacted to “provide individuals working in the public sector with the same or greater workplace protections provided to employees in the private sector under OSHA” (Hartnett v New York City Tr. Auth., 86 NY2d 438, 442-443 [1995], citing Governor’s Approval Mem, 1980 NY Legis Ann, at 285; see Desmond v City of New York, supra; see also 29 USC § 654). The City argues that since the decedents were not harmed in the locker room, the plaintiffs cannot claim that they were harmed by their “place of employment” and, therefore, there was no violation of the Labor Law. The respondents counter that, although the shootings did not occur in the locker room, the fact that the locker room was used to detain prisoners allowed the prisoner to steal the service revolver from a locker, which he then used to shoot the decedents *565on the Grand Central Parkway. Thus, the decedents were not provided with a safe place of employment because the use of the locker room, which led to their deaths, constituted a violation of the Labor Law.
The record does not support the respondents’ claim that the locker room was an unsafe place of employment within the meaning of Labor Law § 27-a (3) (a) (1) (see Hartnett v New York City Tr. Auth., supra; Sciangula v City of New York, 250 AD2d 833 [1998] [police officer’s claim that, following his recuperation from a wrist injury, he was given an inappropriate work assignment where he was attacked by a prisoner and injured, did not fall within the protections of the Labor Law as failing to have furnished him with a place of employment free from recognized hazards]). The alleged hazard was one based not upon a physical condition in the locker room or defect in the facility itself, but rather, upon the practice of holding prisoners in proximity to lockers where firearms were kept. Under the plaintiffs’ theory, absent the prisoner, there was no unsafe condition in the room. Labor Law § 27-a (3) (a) (1) encompasses physical and environmental hazards in the workplace, not the use to which a room is put.
Police officers routinely face special hazards and perform functions which put them at a heightened risk of injury (see Flynn v City of New York, supra at 135). Contrary to the argument of our dissenting colleagues, police officers, by the very nature of their duties, which are inherently dangerous, cainnot be furnished a “hazard-free employment” or “hazard-free place of employment.” In this case, the record reflects that the New York City Police Department (hereinafter the NYPD) routinely published security memoranda and conducted safety meetings reminding officers of the security procedures to be followed when detaining prisoners in the locker room. Among other requirements, lockers were to be secured with combination locks, a detective was to remain with the prisoner at all times, and the prisoner was required to be cuffed to the steel bar by both hands at all times. Unlike our dissenting colleagues, who regard this evidence of good safety practice as supportive of the inference that there was a “recognized hazard” within the meaning of Labor Law § 27-a (3) (a) (1), we view such evidence as reflective of a proper approach to workplace safety on the part of the NYPD. Safety procedures were promulgated, the officers were routinely reminded of them, and the locker room was equipped with means to secure the prisoner in a manner which would insure the officers’ safety. The hazard presented by the necessity to transport and detain prisoners was suf*566ficiently and. properly diminished by the City so as to fulfill its duty to the employees under Labor Law § 27-a (3).
With respect to establishing a practical or reasonable connection between the alleged lack of safety of the workplace and the decedents’ injuries (see Dillon v City of New York, 238 AD2d 302 [1997]), the respondents argue that the prisoner’s conduct was a foreseeable consequence of the use of the locker room as a detention area and cannot be considered an independent or superseding cause of their injuries since it was foreseeable (see Bell v Board of Educ. of City of N.Y., 90 NY2d 944 [1997]). However, as the respondents did not meet their initial burden of establishing that the City negligently failed to comply with the Labor Law requirement that it provide employees with a “safe place of employment,” the issue of foreseeability of the intervening act need not be reached.
Contrary to the assertion in the dissent, Balsamo v City of New York (287 AD2d 22 [2001]), does not provide that Labor Law § 27-a is to be accorded an expansive interpretation in order to effectuate the goal of General Municipal Law § 205-e. Where, as here, there was no negligent failure to comply with a statute or ordinance, there can be no recovery under General Municipal Law § 205-e and, of course, in the absence of actionable negligence, there is no comparative fault analysis. The judgment in favor of the plaintiffs must be reversed, and the complaints dismissed. Adams, Townes and Cozier, JJ., concur.